Citation Nr: 1211033	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-10 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for status post lumbar fusion secondary to central stenosis, spondylosis, and radiculopathy with somatic complaints, claimed as a back injury.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1972.     

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim.

In a statement dated March 2009, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, he subsequently withdrew this hearing request in October 2011.  See a statement from RO personnel dated in October 2011.  Accordingly, the Veteran's Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

In October 2010, the Veteran presented testimony at a hearing before a decision review officer (DRO).  A copy of the hearing transcript is associated with the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In general, in order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

As to Hickson element (1), the medical evidence of record indicates a current diagnosis of a back disability.  Specifically, the Veteran has been diagnosed with status post lumbar fusion secondary to central stenosis, spondylosis, and radiculopathy with somatic complaints.  See the April 2008 VA examination report.  Hickson element (1) is therefore met.   

With respect to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran asserts that he injured his back in service on multiple occasions.  In particular, he stated that he injured his back when he fell on a foot locker as well as when he was kicked by his Drill Sergeant.  See the October 2010 DRO hearing transcript, pgs. 4-5.  He also stated that his back was injured from Advanced Individual Training as a recovery specialist.  Id. at page 6.  

The Board observes that the Veteran's service treatment records document complaints of and treatment for back pain on multiple occasions.  Specifically, he was treated for pain in his lower back in June 1970, in September 1971 from lifting tow cables, and in March 1972.  The remainder of the Veteran's service treatment records, to include his February 1972 separation examination, is absent any complaints of or treatment for a back disability.  However, based on the evidence of record documenting in-service treatment for back pain, the Board finds that Hickson element (2) is met. 

With respect to element (3), medical nexus, the Board observes that the Veteran was afforded a VA examination in April 2008.  In addition to the results of a current examination, the VA examiner considered the Veteran's in-service treatment for back pain.  She also considered the Veteran's reported postservice accident in 1984 when he was inside a truck and was thrown from one side to the other when the truck fell to its side, as well as his postservice employment as a carpenter and cabinet maker.  Despite the Veteran's in-service back injuries and treatment for back pain, the VA examiner concluded that, "I suspect that [the Veteran's] degenerative disc disease causing the radicular pain and need for a lumbar fusion is less likely as not caused by or a result of back pain while serving in the military."  The examiner's rationale for her conclusion was based on a review of the Veteran's claims folder, to include his February 1972 separation examination which did not document any complaints of back pain, and examination of the Veteran.  Furthermore, the VA examiner opined that the Veteran's in-service low back pain was from muscle strain and not any anatomical pathology.  Moreover, she reported that the Veteran's current back disability is "more likely secondary to the trauma sustained in the 1984 truck incident and normal aging joints in a man who has done manual labor his entire life."
Crucially, however, the April 2008 VA examiner failed to consider a private neurological evaluation from K.V., M.D. dated in October 2006 that reports that the Veteran's back symptoms "originally began in the 1970s while in the military."  See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  

In light of the foregoing, the Board is of the opinion that a new VA examination would be probative in ascertaining whether the Veteran's current back disability is etiologically related to his active military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his back disability since service.  After obtaining proper authorization, the RO should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.
  
2. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his back disability.  The Veteran's claims folder must be made available to the examiner prior to the examination.  The examiner should specifically note a review of the October 2006 private neurological evaluation by K.V., M.D. documenting the Veteran's report that his back symptoms began during his military service.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's back disability is related to the his period of military service, to include in-service treatment for pain in his lower back in June 1970, in September 1971 from lifting tow cables, and in March 1972.
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
   
3. When the development requested has been completed,             the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


